Per Curiam:

The indigent appellants, Clyde Eaddy and Sammie Lee Burroughs, were jointly tried and convicted of robbery, and subsequently filed separate petitions for post-conviction relief. Both have filed separate appeals from orders of the lower court dismissing their petitions. Appellants are represented in these appeals by the same appointed counsel, who *416has advised the Court that he is convinced the appeals are without merit, and requests permission to withdraw.
While appellants have filed separate appeals, the question before us is basically the same in each, and both appeals are disposed of herein.
The requirements set forth in the decision of the United States Supreme Court in Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493, have been complied with, including the service of the brief of counsel upon the appellants. The responsive brief of appellants reasserts the contentions made in the lower court.
After a full examination of the entire record, we have concluded that the appeals are manifestly without merit and wholly frivolous.
Accordingly, the request of counsel to be relieved from further prosecution of the appeals is granted, and the appeals are dismissed.